CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 1 of 46

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL UNION OF PAINTERS AND : CIVIL ACTION
ALLIED TRADES DISTRICT COUNCIL NO. 21

HEALTH AND WELFARE FUND : NO.
2980 Southampton-Byberry Road '
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
ANNUITY FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB RECOVERY FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

FINISHING TRADES INSTITUTE OF THE
MID-ATLANTIC REGION

2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
INDUSTRY ADVANCEMENT FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
VACATION FUND

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 2 of 46

2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
SCHOLARSHIP FUND

2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB ORGANIZATION PROGRAM TRUST FUND
2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

JOSEPH ASHDALE,

in his official capacity as a Trustee of the
International Union of Painters and Allied Trades
District Council No. 21 Health and Welfare Fund
2980 Southampton-Byberry Road

Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLlED TRADES DISTRICT COUNCIL NO. 21
2980 Southampton-Byberry Road

Philadelphia, PA 19154

Plaintiffs,
v.
BETHEL CONSTRUCTION, LLC

169 West Wyoming Avenue
Philadelphia, PA 19140

Defendant.

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 3 of 46

COMPLAINT
T_h€FLi€S

1. Plaintiffs International Union of Painters and Allied Trades (“IUPAT”) District
Council No. 21 (“DC21”) Health and Welfare Fund, IUPAT DC21 Annuity Fund, IUPAT DC21
Job Recovery Fund, Finishing Trades lnstitute of the Mid-Atlantic Region, IUPAT DC21
Industry Advancement Fund, IUPAT DC21 Vacation Fund, IUPAT DC21 Scholarship Fund, and
the IUPAT DC21 Job Organization Pro gram Trust Fund (hereafter collectively, “Plaintiffs
Funds”) are employee benefit plans pursuant to Section 3(3) of the Employee Retirement
Income Security Act (hereafter, “ERISA”), 29 U.S.C. Section §1002(3), with their principal
office located at 2980 Southampton-Byberry Road, Philadelphia, PA 19154, Within this judicial
district. Plaintiff Funds are due and owing relief being Sought from Bethel Construction, LLC as
Set forth beloW.

2. Plaintiff Joseph Ashdale, a trustee of Plaintiff Health and Welfare Fund, acts as a
fiduciary on behalf of Plaintiff Funds Within the meaning of Section 3(21)(A) of ERISA, 29
U.S.C. §1002(21)(A), for the purposes of collecting delinquent contributions, and brings this
action in such capacity on behalf of all Plaintiff Funds having been so authorized by the Trustees
of each of the Plaintiff Funds.

3. P1aintiff, International Union of Painters and Allied Trades District Council No.

21 (hereafter, “Plaintiff Union”), is an unincorporated labor organization Within the meaning
of Section 3(5) of the Labor Management Relations Act of 1947 (hereafter “LMRA”), as

amended, 29 U.S.C. §185 With its principal office located at 2980 Southampton-Byberry
Road, Philadelphia, PA 19154. Plaintiff Union brings this action in its capacity as collective
bargaining agent for the covered employees of Defendant, Bethel Construction, LLC.

4. Defendant, Bethel Construction, LLC, (hereinafter, "Defendant") is a corporation

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 4 of 46

doing business at 169 West Wyoming Avenue, Philadelphia, PA 19140.

5. Defendant is engaged in interstate commerce Within the meaning of Section 2(6)
of the LMRA, as amended, 29 U.S.C. §152(6), and has employed members of Plaintiff Union
pursuant to a collective bargaining agreement in the Commonwealth of Pennsylvania.

6. Defendant is an Employer Within the meaning of Section 2(2) of the National
Labor Relations Act and Section 301 of the LMRA, as amended, 29 U.S.C. §§152(2) and 185,
and Section 515 of the Employee Retirement lncome Security Act of 1974 (ERISA), 29 U.S.C.
§§1002(5) and 1145.

Jurisdiction & Venue

7. Jurisdiction of the District Court is invoked pursuant to Section 301 of the
LMRA, as amended, 29 U.S.C. §185, in that the Defendant is an employer Within the meaning of
the LMRA, and party to a collective bargaining agreement Which forms the basis and substance
of the matters at issue in this litigation; and 28 U.S.C. §\1337, providing for original jurisdiction
in civil actions that arise out of an Act of Congress regulating commerce

8. Jurisdiction of the District Court is invoked pursuant to the provisions of Section
502 and Section 515 of the Employee Retirement lncome Security Act of 1974 (ERISA), 29
U.S.C. §§1132 and 1145, in that Defendant is an employer as defined by ERISA. The Eastern
District of Pennsylvania is the proper venue under ERISA section 502(e)(2), 29 U.S.C.
§1132(e)(2), because the Plaintiff funds are administered in this judicial district.

Cause of Action
Defendant’s Outstanding Obligations Owed to Plaintiffs Pursuant to Sections 502 and 515

of ERISA
9. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 8, as if set

forth fully herein.

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 5 of 46

10. Plaintiff Union and Defendant are parties to a collective bargaining agreement(s),
which requires that Defendant make certain contributions on a timely basis to Plaintiff Funds and
remit certain payments to Plaintiff Union based upon the performance of covered Work by its
employees who are members of Plaintiff Union. A copy of the Collective Bargaining Agreement,
in relevant pait, is attached hereto as Exhibit A.

11. Defendant, like all other contributing employers to Plaintiff Funds, is required to
submit monthly reports setting forth the hours worked by eligible employees covered under the
collective bargaining agreement(s), and to timely remit contributions to Plaintiff Funds, at rates
commensurate with those required under the collective bargaining agreement(s), for all hours
worked. The collective bargaining agreement(s) further note that liquidated damages and interest
shall be assessed to untimely and/or unpaid fringe benefit contributions until the employer cures
its delinquency. A copy of the IUPAT District Council No. 21 Health and Welfare Fund
Delinquency Policy by which assessments of interest and liquidated damages are governed is
attached hereto as Exhibit B.

12. Notwithstanding the obligations contained in said collective bargaining

agreement(s), Defendant has failed to timely remit the required fringe benefit contributions.

Defendant employed workers for whom it failed to timely remit required benefit contributions
for the periods of August 2017 through September 2018. As a result of the Defendant’s
untimeliness in payment of the required benefit contributions owed to the Plaintiffs, a
delinquency for the total amount of $5,561.37, which is inclusive of liquidated damages in the

amount of $5,250.00 and interest in the amount of $311.17, remains owed to the Plaintiffs.

13. This amount may change as Defendant makes payments, partial payments and/or
fails to make payments due as a result of additional or prior work performed, or additional

delinquencies are uncovered, in accordance with the collective bargaining agreement(s).

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 6 of 46

14. Further, in accordance with the collective bargaining agreement(s) with Plaintiff
Union, Defendant is also required to submit to auditing of its books and records at reasonable
intervals for the purpose of determining the accuracy of the contributions made by the Employer
to the Plaintiff Funds. See Exhibit A, pages 24 - 25.

15. On October 8, 2018, the Plaintiff Funds completed, through an independent
auditor, an audit of Defendant’s payroll records for the contribution periods of May 1, 2017
through September 30, 2018.

16. As detected by the audit, Defendant employed workers for whom it failed to remit
required benefit contributions for the abovementioned audit periods, which has resulted in an
additional audit delinquency owed in the amount of $13,922.69, which includes audit principal
due and owing in the amount of $10,327.76, liquidated damages in the amount of $2,065.55,
interest accrued to present in the amount of $606.24, and the cost of audit in the amount of
$923.14. A copy of the audit is attached hereto as Exhibit C.

17. Defendant was notified of these respective delinquencies, but has failed, or
refused, to make appropriate and timely payments as required. A copy of the Notice sent by the
Auditor dated October 22, 2018, and a copy of the Notice sent by Plaintiffs’ Counsel, dated
January 15 , 2019, are attached hereto as Exhibits D and E, respectively.

18. Plaintiffs are entitled to a provision permitting immediate registration in another
District of any judgment entered in this action.

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant and in

favor of Plaintiffs, and to award relief as follows:

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 7 of 46

a. Judgment in the amount of $19,484.06, or such other amounts as may be
due and owing when this cause of action reaches judgment, as provided for by Section 502 of
ERISA;

b. Reasonable counsel fees, interest to run at rate of 7%, and costs of suit, as
provided for by Section 502 of ERISA;

c. lnjunctive relief ordering Defendant to remit employer reports,
contributions and other required payments in a timely fashion; and

d. Other relief as the Court deems just and proper.

  

BY:

 

/
sYR»E’TTA J. MARTIN
230 South Broad Street, Suite 1400
Philadelphia, PA 19102
(215) 732-0101
Attorney for Plaintiffs

Dated: February 20, 2019

CaSe 2:19-cv-OO728-.]C.] Documentl Filed 02/21/19

COLLEC TIVE BARGAINING
AGREEMENTS

Between
District Council No. 21
International Union of Painters
and Allied Trades AFL-CIO-CLC
and the

Associated Master Painters and Decorators Inc. of Philadelphia and
Vicinity

and the
Interior Finish Contractors Association of Delaware Valley
and the

Architectural Glass and Metal Association of Philadelphia and
Vicinity

and the

P.D.C.A. of Northeast Pa.
and the

P.D.C.A. of Harrisburg
and the

Keystone Contractors Association
and
All Independent Employers and Associations

Starting, May l, 2017 (Painters)
Starting, May 1, 2015 (Drywall, Glaziers & Upstate)

See D\iration clause. Articlc 27, for `EXP]`RATION DATES
l

Page 8 of 46

tabb|zs'

EXH|B|T

CaSe 2:19-cv-OO728-.]C.] Documentl Filed 02/21/19

Ai‘ti cle
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article
Article

Article
Article
Article

Article
Article

Article

Article

Article

Exhibit A
Article

\OOO\]O\U*¢~|>L)J[\)>-‘

»_-\»-»_-»_-_¢»_-»->-»-
OO\IO\Ul-I>UJN>-‘O

19
20
21

22
23

24

25

26

27

TABLE_ OF CONTENTS

Recognition
Union Security
Check-off Administrative Dues
Function of Management

Contract lncreases & Teiritories
DC Representative

General Work Conditions

Picketing

Subletting of Contract
Preservation of Work

Grievance & Arbitration

Security of Funds
Various Funds
Pinpointing Funds

Industry Advancement Funds

DC #21 Apprenticeship

State Safety Code Compliance

Compensation Insurance Coverage
Work Injury
Acts, Relations, Rulings, Legal
Jurisdiction
Promotion for Better Joumeypersons
& Industries

More Favorable Terms

Drug & Alcohol Policy

Specific Provisions & conditions For All Crafts by
Zones, Painter, Wallcoverers
Zone l & 5

Specific Provisions & conditions For All Crafts by
Zones, Painters, Wallcoverers & Drywall Finishers
Zones 2, 3 & 4

Specific Provisions & conditions For All Crafts
by Zones Drywall Finishers, Zones l & 5

Specific Provisions & conditions For All Crafts by
Zones Glaziers, Zones l through 6
with zones 2, 3 & 4 in a separate book

SIZE SCHEDULE
Duration

Page 9 of 46

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 10 of 46

Articles of Agreement

This Agreement is made and entered into this first (15‘) day of May 1,
2017 between the ASSOCIATED MASTER PAINTERS AND
DECORATORS, INC. OF PHILADELPHIA AND VICINITY AND
entered into this first day of May 1, 2015 between the INTERIOR FINISH
CONTRACTORS ASSOCIATION OF DELAWARE VALLEY,
ARCHITECTURAL GLASS AND METAL ASSOCIATION OF
PHlLADELPHlA AND VICINITY, P.D.C.A. OF NORTHEAST PA,
P.D.C.A.- HARR_ISBURG AND KEYSTONE CONTRACTORS
ASSOCIATION, hereinafter called the “EMPLOYER”, and DISTRICT
COUNCIL # 21 OF THE INTERNATIONAL UNION OF PAINTERS
AND ALLIED TRADES, AFL-CIO-CLC, 01-` EASTERN
PENNSYLVANIA, SOUTHERN NEW JERSEY, AND THE STATE OF
DELAWARE, HEREAFTER called the “COUNCIL”.

Now, Therefore, This Agreement Witnesseth:

ARTICLE 1

Recognition

1.1 Recognition:
The Union recognizes the ASSOCIATED MASTER
PAINTERS AND DECORATORS, INC. OF PHILADELPHIA
AND VICINITY, INTERIOR FlNISH CONTRACTORS
ASSOCIATION OF DELAWARE VALLEY,
ARCHITECTURAL GLASS AND METAL ASSOCIATION
OF PHlLADELPHIA AND VICINITY, P.D.C.A. OF
NORTHEAST PA, P.D.C.A.- HARRISBURG, KEYSTONE
CONTRACTORS ASSOCIATION, AND ALL
INDEPENDENT EMPLOYERS & ASSOCIATIONS as the
exclusive collective bargaining representative and agent under
the terms of this Agreement for all of its present and future
members. THE ASSOCIATED MASTER PAINTERS AND
DECORATORS, INC. OF PHILADELPHIA AND VlClNITY,
INTERIOR FINISH CONTRACTORS ASSOCIATION OF
DELAWARE VALLEY, ARCHITECTURAL GLASS AND
METAL ASSOCIATION OF PHILADELPHIA AND
VICINITY, P.D.C.A. OF NORTHEAST PA7 P.D.C.A.-
HARRISBURG, KEYSTONE CONTRACTORS
ASSOCIATION, AND ALL INDEPENDENT EMPLOYERS
and any other Association this Union may recognize, do
recognize the COUNCIL as the bargaining representative of the

3

1.2

2.1

2.2

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 11 of 46

Painters, Decorators, Wallcoverers, Drywall Finishers, Glaziers,
and Apprentice EMPLOYEES of the EMPLOYERS.

NLRB Status:

lnasmuch as the Union has demanded recognition from the
EMPLOYER as the exclusive bargaining representative of the
EMPLOYEES in the bargaining unit described herein under
Section 9(a) of the National Labor Relation Act, and has
submitted proof thereof in the form of signed and dated
authorization cards, and the EMPLOYER is satisfied that the
Union represents a majority of its EMPLOYEES in the
bargaining units described herein, the EMPLOYER hereby
recognizes the Union as the exclusive collective bargaining
representative of its EMPLOYEES on all present and future job
sites within the jurisdiction of the Union, unless and until such
time as the Union loses its status as the EMPLOYEES’
exclusive representative as a result of an NLRB election
requested by the EMPLOYEES. The EMPLOYER agrees that
during the life of this Agreement it will not request a NLRB
election and expressly waives any right it may have to do so.

ARTICLE 2

Union Securitv Clause
Membership:
It is agreed that after the EMPLOYEE, who by the nature of his
work comes within the provisions of this Agreement and who
shall have worked for any EMPLOYER for not less than seven
(7) days, such EMPLOYEE shall be required to then become
and remain a member of the Union in good standing, and the
Union shall make membership therein continuously available to
such EMPLOYEE on the same terms and conditions as are
generally applicable to the other members of the Union.

Discharge of EMPLOYEE:

Any EMPLOYEE who fails or refuses to become a member of
the Union after seven (7) days from the date of commencement
of work with any EMPLOYER shall, upon written notice from
the Union, be discharged by his current EMPLOYER.

12.3

i2.3.i

12.4

13.1

13.2

13.2.1

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 12 of 46

ALL Glazirig EMPLOYERS are required to put a bond in the
following manner: l to 15 EMPLOYEES shall be $30,000.00,
16 to 35 EMPLOYEES shall be $40,000.00 and over 35
EMPLOYEES $50,000.00. ln lieu _ofa bond, a letter of credit in
said amount is acceptable

For All EMPLOYERS, in lieu of a minimum bond or letter of
credit, the EMPLOYER eligible for the minimum coverage must
deposit the sum of $ 1,000.00 Per Man Per Week, by certified
check to be held in escrow by the Fund Office, until such time
the EMPLOYER shall produce a bond based on the above scale,
or no longer employs District Council # 21 members

EMPLOYERS working under these circumstances may be
required by the Union to pay fringe benefits and deductions on a
weekly basis.

Vacation Fund escrow will also be retained (per Article 13.4.1)
ARTICLE 13

Various Funds

Health & Welfare Funds: (1) The EMPLOYER agrees to be
bound by all provisions set forth in the Agreement and
Declaration of Trust, and all amendments thereto, governing
establishment and operation of the I.U.P.A.T. District Council
No. 21 Welfare Fund. The Trust Agreement provides, inter alia,
for the receipt of contributions by the Welfare Fund for the
purpose of providing group health, medical surgical disability
and other related welfare benefits to eligible Workers and their
families7 in such form and amounts as the Trustees of the
Welfare Fund may determine in conformity With the discretion
vested in them under provisions set forth in the Trust
Agreement The EMPLOYER agrees to contribute for each
EMPLOYEE covered by this Agreement to the Welfare Fund in
the manner provided herein, in the then current amounts and for
the periods as set forth in Article 5.

The I.U.P.A.T. Union and Industry Pension Fund and
Annuity:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments

18

13.2.2

13.2.3

13.2.4

13.2.5

13.2.6

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 13 of 46

thereto, governing establishment and operation of the I.U.P.A.T.
Union and Industry National Pension Fund (“Pension Fund”).
The Trust Agreement provides inter alia, for the receipt of
contributions by the I.U.P.A.T. Union and Industry National
Pension Fund for the purpose of providing pension and other
related benefits to eligible workers and their families, in such
forrri and amounts as the Trustees of the I.U.P.A.T. Union and
Industry National Pension Fund may determine in conformity
with the discretion vested in them under provisions set forth iri
the Trust Agreement. The EMPLOYER agrees to contribute for
each EMPLOYEE covered by this Agreement to the Pension
Fund in the manner provided herein, iri the then current amounts
and for the periods as set forth in Article 5.

Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement

The payments to the Pension and Annuity Fund required above
shall be made to the I.U.P.A.T. Union and Industry National
Pension Fund which was established under an Agreement and
Declaration of Trust dated April l, 1967.

The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve as EMPLOYER
Trustees, together with their successors. The EMPLOYER
further agrees to be bound by all actions taken by the Trustees
pursuant to the Agreement and Declaration of Trust.

All contributions shall be made at such time and in such manner
as set forth in this Agreement The Trustees shall have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the
purpose of determining the accuracy of contributions to the
Pension Fund.

lf` an EMPLOYER fails to make contributions to the Pension
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs for collecting payments
due, together with attomeys’ fees and such liquidated damages

19

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 14 of 46

as may be assessed by the Trustees. The EMPLOYER’S liability
for payment under this Article shall not be subject to or covered
by any grievance or arbitration procedure or any “no strike”
clause which may be provided or set forth elsewhere in this
Agreement

13.2.7 The Pension Plan adopted by the Trustees of the Pension Fund
shall at all times conform with the requirements of the Intemal
Revenue Code so as to enable the EMPLOYER at all times to
treat contributions to the Pension Fund as a deduction for
income tax purposes

13.2.8 Funds are paid to the Painters District Council 21 of
Northeastern Pennsylvania Health & Welfare Fund for the
members covered by Article 24 (L.U. 41, L.U. 218, L.U. 1269)

13.3 The I.U.P.A.T. District Council 21 Annuity Fund:

13.3.1 The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the I.U.P.A.T.
District Council 21 Annuity Fund. The Trust Agreement
provides inter alia, for the receipt of contributions by the
I.U.P.A.T. District Council 21 Annuity Fund for the purpose of
providing pension and other related benefits to eligible workers
and their families, in such form and amounts as the Trustees of
the I.U.P.A.T. District Council 21 Annuity Fund may determine
in conformity with the discretion vested in them under
provisions set forth in the Trust Agreement. The EMPLOYER
agrees to contribute for each EMPLOYEE covered by this
Agreement to the Annuity Fund in the manner provided herein,
in the then current amounts and for the periods as set forth iri
Article 5.

13.3.2 Contributions shall be paid on behalf of any EMPLOYEE,
starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement.

13.3.3 The payments to the Annuity Funds required above shall be
made to the I.U.P.A.T. District Council 21 Annuity Fund which
was established under an Agreement and Declaration of Trust
dated June 1, 1972.

20

13.3.4

13.3.5

13.3.6

13.3.7

13.3.8

13.4

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 15 of 46

The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve as EMPLOYER
Trustees, together with their successors The EMPLOYER
further agrees to be bound by all actions taken by the Trustees
pursuant to the Agreement and Declaration of Trust.

All contributions shall be made at such time and in such manner
as set forth in this Agreement. The Trustees shall have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the
purpose of determining the accuracy of contributions to the
Annuity Fund.

lf an EMPLOYER fails to make contributions to the Annuity
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance with this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs for collecting payments
due, together with attomeys’ fees and such liquidated damages
as may be assessed by the Trustees The EMPLOYER’S liability
for payment under this Article shall not be subject to or covered
by any grievance or arbitration procedure or any “no strike”
clause which may be provided or set forth elsewhere in this
Agreement.

The Annuity Plan adopted by the Trustees of the Annuity Fund
shall at all times conform with the requirements of the lnternal
Revenue Code so as to enable the EMPLOYER at all times to
treat contributions to the Annuity Fund as a deduction for
income tax purposes

Funds are paid to the Painters District Council 21 of
Northeastern Pennsylvania Annuity Fund for the members
covered by Article 24 (L.U. 2018, L.U. 1269).

Vacation Fund: (1) The EMPLOYER agrees to be bound by all
provisions set forth in the Agreement and Declaration or Trust,
and all amendments thereto, governing establishment and
operation of the I.U.P.A.T. District Council No. 21 Vacation
Fund. The Agreement provides, inter alia, for the receipt of
contributions by the Vacation Fund for the purpose of providing
vacation benefits to eligible workers and their families, iri such

21

13.4.1

13.5

13.6

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 16 of 46

form and amounts as the Trustees of the Vacation Fund may
determine in conformity with the discretion vested in them
under provisions set forth in the Trust Agreement The
EMPLOYER agrees to contribute for each EMPLOYEE
covered by this Agreement to the Vacation Fund in the manner
provided herein, in the then current amounts and for the periods
as set forth in Article 5.

A certified check for no less than Five Hundred Dollars
($500.00) and no more than Two Thousand Five Hundred
Dollars ($2,500.00) shall be deposited with the Administrator of
the Vacation Fund by each EMPLOYER. The Board of Trustees
of the Vacation Fund shall determine the amount due from each
EMPLOYER, predicated on the basis of one-twelfth (1/12) of
the yearly amount of funds submitted by the EMPLOYER to the
Vacation Fund in the preceding year. In addition to any other
remedies available to the Vacation Fund as set forth is this
Article, an EMPLOYER who is delinquent in submitting
contributions to the Vacation Fund shall have the delinquent
monies withdrawn from its certified check, and will be required
to resubmit a new check in full covering,this delinquency.

Training and Education Fund:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust, and all amendments
thereto, governing establishment and operation of the I.U.P.A.T.
District Council 21 Fund (hereinafter referred to as The FTI
Fund). The Trust Agreement provides, inter alici, for the receipt
of contributions by the FTI Fund for the purpose of establishing
and administering a Training Program as the Trustees of the FTI
Fund may determine in conformity with the discretion vested in
them under provisions set forth iri the Trust Agreement. The
EMPLOYER agrees to contribute for each EMPLOYEE
covered by this Agreement to the FTI Fund in the manner
provided herein, in the then current amounts and for the periods
as set forth in Article 5.

National Apprenticeship Fund: The EMPLOYER agrees to
contribute the sum of five cents ($.10) per hour for each hour for
which an EMPLOYEE receives pay to the National
Apprenticeship Fund. Trustees of said Fund shall remit said sum
to the National Painting and Decorating and Drywall
Apprenticeship and Manpower Training Fund at such regular
periods of time, and in the manner and form as shall be

22

13.7

13.7.1

13.7.2

13.7.3

13.7.4

13.7.5

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 17 of 46

determined by the Trustees of the National Apprenticeship Fund
from time to time.

The District Council 21 Scholarship Fund:

The EMPLOYER agrees to be bound by all provisions set forth
in the Agreement and Declaration of Trust7 and all amendments
thereto, governing establishment and operation of the District
Council 21 Scholarship Fund (“Scholarship Fund”). The 'l`rust
Agreement provides inter alia, for the receipt of remittance by
the Scholarship Fund for the purpose of providing educational
relief to eligible workers and their families, in such form and
amounts as the Trustees of the Scholarship Fund may determine
in conformity with the discretion vested in them under
provisions set forth in the Trust Agreement. The EMPLOYER
agrees to remit for each EMPLOYEE covered by this
Agreement to the Scholarship Fund in the manner provided
herein, in the then current amounts and for the periods as set
forth in Article 5 .

Remittances shall be paid on behalf of any EMPLOYEE, starting
with the EMPLOYEE’S first day of employment in a job
classification covered by this Agreement.

The EMPLOYER further agrees to be bound by actions taken by
the Scholarship Fund Trustees pursuant to the Agreement and
Declaration of Trust.

All remittances shall be made at such time and in such manner as
set forth in this Agreement. The Trustees shall have the
authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the
purpose of determining the accuracy of deductions and
remittances to the Scholarship Fund.

lf an EMPLOYER fails to make remittance to the Scholarship
Fund within thirty (30) days after the date required by the
Trustees, the Union shall have the right to take whatever steps
are necessary to secure compliance With this Agreement, any
other provisions hereof to the contrary notwithstanding, and the
EMPLOYER shall be liable for all costs for collecting payments
due, together with attorneys’ fees and such liquidated damages
as may be assessed by the Trustees. The EMPLOYER’S
liability for payment under this Article shall not be subject to or

23

13.8

13.9

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 18 of 46

covered by any grievance or arbitration procedure or any “no
strike’ clause which may be provided or set forth elsewhere in
this Agreement.

Board of Trustees:

As to each Fund referenced in Sections 13.1 through 13.15 of
this Article, the EMPLOYER hereby irrevocably designates as
its representatives on the Boards of Trustees such Trustees as are
now serving, or will in the future serve, as EMPLOYER
Trustees, together with their successors appointed and/or elected
in accordance with provisions set forth in the Agreement and
Declaration of Trust for each Fund. The EMPLOYER further
agrees to be bound by all actions taken by the Trustees of each
respective Fund pursuant to each such Agreement and
Declaration of Trust, and to be further bound by any and all
rules and regulations duly adopted by each Board of Trustees
The Welfare Fund, Vacation Fund and FTI Fund shall each be
administered, pursuant to an Agreement and Declaration of
Trust, by a Board of Trustees composed of an equal number of
representatives selected by the AMPD, lFCA, and AGMA, and
or other Associations that the Council may acknowledge, by its
Board of Directors, and by District Council No. 21 in
accordance with its Bylaws. A copy of the Trust Agreements,
together with Amendments thereto, shall be made available
upon request by the parties and shall be considered a part of this
Agreement as if set forth herein at length. The said Trust
Agreements and any Amendments thereto, shall provide for
annual audits of each respective Fund. The payments by the
EMPLOYERS of contributions to each respective Fund shall be
made monthly, on or before a date and in a manner and form
that shall be prescribed by the Trustees Each EMPLOYER shall
be bound to provide such information to each Fund as its Board
of Trustees may require in order to verify the amount(s) of
contributions due and owing by such EMPLOYER.

Auditing of Books:

Each or any of the Funds referenced in this Article may engage a
certified public accounting firm to periodically audit the books
and records of any contributing EMPLOYER (or contractors
working in this area) for the purpose, of verifying contributions
due and owing to the respective Fund and/or liabilities for
contributions due and owing to such Fund. The EMPLOYER
shall make available to any Fund auditor all books and records
requested by the auditor and/or Board of Trustees, including, but
not limited to; payroll, wage7 general ledger, cash disbursement

24

13.10

13.11

13.12

13.13

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 19 of 46

records, compensation insurance audits, and any other pertinent
records deemed necessary for the purpose, of ascertaining and/or
verifying payments and/or determining liabilities Such records
shall be made available to Fund auditors upon reasonable notice.
ln the event such audit shall disclose for any period a deficiency
in the payment reported owed and/or paid to the Fund(s) of five
percent (5%) or more of the amount that should have been paid
for such period under this Agreement, the cost of the audit shall
be borne by the EMPLOYER. A confirmation report from the
Funds will be available annually upon request by any
EMPLOYER pertaining to its payments into the Funds, Industry
Advancement Program and Check-Off Administrative Dues.

'l`he benefit programs adopted by each respective Board of
Trustees shall be described in a Summary Plan Description (if
one is required by law) and made available to all eligible
participants of each Fund.

Each EMPLOYER agrees to furnish the Board of Trustees of
each respective Fund with information necessary and
appropriate to verify required contributions on reporting forms
to be provided by each respective Fund. Such information shall
be reported each month and shall include, but not be limited to,
the names, classifications Social Security numbers of the
EMPLOYEES, and the number of hours worked by each
EMPLOYEE during the period or periods for which the
contributions are being made.

All EMPLOYERS from jurisdictions other than the jurisdiction
of District Council No. 21 shall be subject to the above
provisions contained in this Agreement and the gross payroll
contributions when performing work within the geographical
jurisdiction of District Council No. 21, including IAP
contributions which shall be paid to the appropriate association
representing that trade.

Delinquencies/Collection Procedures/Rights and Remedies of
the Union and Fringe Benefit Funds: In addition to any rights,
remedies or obligations set forth in this Agreement, each
EMPLOYER shall have the obligations and the Union and each
Fringe Benefit Fund shall have the rights and remedies set forth
below:

25

13.13.1

13.13.2

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 20 of 46

All reports to the Union with respect to check-off and
administrative dues, as well as amount due and owing must be
filed with and paid to the Administrator of the Union and/or
each respective Fund by the earlier of the thirtieth (3 0"‘) day or
last calendar day of each month following the month in which
the contributions and/or check-off became due and owing.

Liquidated Damages of Seven Hundred Fifty Dollars ($750.00)
for failure to file a timely remittance report and not make a
timely payment shall automatically be levied upon the
delinquent EMPLOYER; Liquidated Damages of Five Hundred ..
Dollai' ($500.00) Shall be levied on the delinquent EMPLOYER
in circumstances where a report is submitted in a timely manner,
but the EMPLOYER has failed to pay the appropriate
contribution to the Union and/or Fund and interest shall start to
accrue on the delinquent amount from the due date at the rate
then charged by the lRS for delinquent taxes under Section
662(a) of the l.R.C., plus one (1) percentage point in excess of
such rate. Upon Written petition and showing of need by an
EMPLOYER who has had a collective bargaining agreement
with District Council # 21 for at least two (2) years, a twenty
(20) day extension for payment will be granted by the Business
Manager / Secretary 'l`reasurer. All liquidated damages paid
pursuant to this Section shall be distributed pro rata to the Union
(dues); the Association (IAP contn`butions) and the respective
Funds based upon the amount of the delinquent obligation owed
to each entity. Nothing contained herein shall be construed as a
limitation on the right of any Fringe Benefit Fund to impose
liquidated damages and/or costs of collection proceedings on a
“delinquent” EMPLOYER in accordance with provisions set
forth iri ERISA or applicable law.

ln the event the wage payments, Fringe Benefit (Fund)
contributions, Union Administrative Dues (Check-off) or any
other payments required by any provision in this Collective
Bargaining Agreement are not transmitted to the EMPLOYEES,
the Union or the appropriate EMPLOYEE Benefit Fund, as the
case may be, in a timely manner, in accordance with provisions
set forth herein, or iri the event the reporting forms relating to
Union assessments and/or EMPLOYEE Benefit Fund
contributions are not submitted in a timely manner as provided
herein, the EMPLOYER shall be considered as “delinquent.” In
addition to the liquidated damages set forth in (13.13.1) above,
the “delinquent” EMPLOYER shall be obligated to pay any

26

13.13.3

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 21 of 46

assessments and/or interest on the debt that may be required
under rules, regulations or procedures governing delinquent
contributions established by the Trustees of the Various Fringe
Benefit Funds identified in this labor contract and not
inconsistent with this Agreement or as may otherwise be
imposed by law. Each EMPLOYER shall be bound and
governed by any rules, regulations or procedures adopted by any
of the Boards of Trustees or any of the Fringe Benefit Funds to
which contributions are due and owing under this Agreement.
The rules, regilations or procedures adopted by the Trustees of
the Various Fringe Benefit Funds may require payment by a
delinquent EMPLOYER of liquidated damages, assessments,
interest on the debt (in an amount determined by the Trustees or
by applicable law) and shall also assess against a delinquent
EMPLOYER audit fees incurred during the collection,
including, but not limited to counsel fees and costs. Such
charges and expenses shall be paid to that entity to whom such
contributions and payments are owed. The Co-Chairman of the
Joint Trade Board may require any “delinquent” EMPLOYER
or any EMPLOYER who has demonstrated a pattern of
delinquency to submit its contributions on a weekly basis,
notwithstanding any provisions set forth in this labor
Agreement. ln addition, the Board of Trustees of the Various
Fringe Benefit Funds are empowered to adopt rules and
regulations requiring any “delinquent” EMPLOYER or any
EMPLOYER that has demonstrated a pattern of delinquency to
furnish to the Board of Trustees a bond or other appropriate
surety in an amount sufficient to protect the respective Fund(s)
from any financial loss that may result from future delinquencies
by any EMPLOYER that is, or has been, delinquent in its
obligations to the Fund. The amount of any such bond or other
surety shall be in the sole discretion of the Board of Trustees,
and the Board in determining the amount of any such bond, may
consider the costs related to the collection of future
delinquencies, as well as contribution amounts

In addition to all other remedies available to the parties and/or
the various Fringe Benefit Funds with respect to “delinquent”
EMPLOYERS, the Union may treat any failure by an
EMPLOYER to satisfy a delinquency as a breach of this
Agreement. ln such event, the Union may7 in addition to any
other remedy that may be available to it, and without being
limited by any “no stiike” obligation that may appear in this
Agreement or be implicit in its terms, remove its members from

27

13.14

13.14.1

13.14.2

13.14.3

13.14.4

13.14.5

13.15

13.16

13.17

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 22 of 46

any job(s) of such delinquent EMPLOYER. A removal of
manpower by the Union, pursuant to this provision, shall not be
construed as a “termination” of this Agreement with respect to
any affected EMPLOYER.

The International Union of Painters and Allied

Trades Labor-Management Cooperation Initiative

Commencing with the lst day of May 1997, and for the duration
and any renewal of this Agreement, the EMPLOYER agrees to
make payments to The lnternational Union of Painters and
Allied Trades Labor Management Cooperation Initiative
(“Fund”) for each EMPLOYEE covered by this Agreement, as
follows:

For each hour or portion thereof, for which an EMPLOYEE
receives pay7 the EMPLOYER shall make the then current
contribution of $.10 to the Fund.

For the purpose of this Article, each hour worked for, including
hours attributable to show up time, and other hours for which
pay is received by the EMPLOYEE in accordance with the
Agreement, shall be counted as hours for which contributions
are payable

Contributions shall be paid on behalf of any EMPLOYEE
starting with the EMPLOYEE’S first day of employment in a
job classification covered by this Agreement.

The EMPLOYER and Union signatory to this Agreement agrees
to be bound by and to the Agreement and Declaration of Trust,
as amended from time to time, establishing the Fund.

The EMPLOYER hereby irrevocably designates as its
representatives on the Board of Trustees such Trustees as are
now serving, or who will in the future serve, as EMPLOYER
Trustees, together with their successors

All contributions shall be made at such time and in such manner,
as the Trustees require and the Trustees may at any time conduct
an audit in accordance with the Agreement and Declaration of
Trust.

lf an EMPLOYER fails to make contributions to the Fund
within twenty (20) days after the date required by the Trustees,

28

14.1

14.2

14.3

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 23 of 46

the Union shall have the right to take whatever steps are
necessary to secure compliance with this Agreement, any other
provision hereof to the contrary not withstanding, and the
EMPLOYER shall be liable for all costs of collection of the
payments due together with attorney fees and such liquidated
damages as may be assessed by the Trustees The
EMPLOYER’S liability for payment under this Article shall not
be subject to or covered by any grievance or arbitration
procedure or any “no-strike” clause which may be provided or
set forth elsewhere in this Agreement.

ARTICLE 14

Pin]:_lointjirg Funds
Fund One

Job Organization Program: Eligibility and Rules
Painters, Wallcoverers

Purpose:

The EMPLOYER and District Council No. 21 agree to establish
the District Council No. 21 “JOB ORGANIZATION
PROGRAM” for the purpose of providing subsidies on specific
jobs in order to enable contractors Who are signatory to this
Agreement to bid more competitively on certain projects in the
marketplace To implement the Jobs Organization Program
(“JOP”), the EMLOYER and District Council No. 21 further
agree as follows:

Trust Fund:

The EMPLOYER and District Council No. 21 shall establish a
Trust Fund to be known as the “lnternational Union of Painters
and Allied Trades, District Council No. 21 Jobs Organization
Program Trust Fund.”

Purpose of Trust Fund:

The purpose of the Jobs Organization Program Trust Fund shall
be to provide, in accordance with the Jobs Organization Program
Trust Agreement, financial subsidies for eligible contractors
The Jobs Organization Program Trust Fund shall be the sole and
exclusive source of funding for all subsidies, expenses and other
charges and liabilities incurred by operation of the Jobs

29

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 24 of 46

DRYWALL FINSIHER
May 1, 2015 to Apri130, 2018

Signature Page

In Witness Whereof, the parties hereto, intending to be legally bound, have hereunto set their
hands and seals the day and year and for and period extended by Article 27.5

From: §f/rrl/f+’og? To: L_;{/$DF/Rgr$’

I/We, the undersigned, an EMPLOYER in the Drywall Industry, have read the foregoing
Agreement, am familiar With its provisions, accept and agree to be bound by all its terms and
conditions l also agree, With the signing of this Agreement, to provide to District Council

No. 21 a complete list of all my journeypersons and apprentices whom l employ.

Independent Employer or Association

District Council # 21
International Union of Painters and Allied Trades

dach alma

. sepl:fT. Ashdaie
Bu ` ss Manager/Secretary Treasurer

l?refial artiferde rtG»/z) W

Company ll

BY_xsr h%/MVL

Employer liep}r§s?li/tative or Independent Employer Association

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 25 of 46

IUPAT DISTRICT COUNCIL N'o. 21
HEALTH AND WELFARE FUND

DELiNQ rinch PoLI'CY

Pursuant to Articles lV and V_II of the Agreement and Declaration of Trust establishing
the IUPAT District Council No. 21 Welfare Fund (“Fund"), the Trustees do hereby amend the
Procedurv:l for the Collection of Contributions Owed to the I.U.P.A.T. District Council No. 2l
Welfare Fund by deleting that policy in its entirety and establishing the following poliey, rules
and regulations with respect to the collection of contributions from contributing employers to the
Fund:

l. It is the policy of the Trustees of` the Fund to collect delinquent contributions in a
reasonable diligent and systematic manner. For the purposes of this agreement, a “delinquency"
shall mean an y unpaid fringe benefit obligation due by an employer to the Fund.

2. (a) A|l contributions and reports, except where a collective bargaining
agreement requires otherwise or as provided in paragraph Z(e) of this po|iey, are due no later
than the thirtieth (30"‘) day of each month (except February, in which case they are due on the
last day of the month) following the month in which the contributing employer’s relevant
employees performed any work.

(b) lf` the due date is a Saturday, Sunday or a legal holiday, the contributions
must be received by the next business day.

(c) Where, pursuant to the collective bargaining agreement an employer is
required to remit on a weekly basis, then reports and contributions are due rio later than the

Friday following the week in which work was performed

Page 1 of 8

 

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 26 of 46

(d) /\s s`et forth in paragraph l, a contribution, required by a collective
bargaining agreement, to the Fund will be considered delinquent if it is not received by the due
date unless the Business Manager/Secretary Treasurer ot" the lUPAT District Council 'No. 21
(“h€r@in&fier “BUSinCSS Mam\gcr") grants a (2_0) twenty day extension of the due date pursuant to
the terms, if any, provided in said collective bargaining agreement

3. Liquidated damages shall be assessed as follows:

(a) E/)iployers required to remit on a montth basis: if a contribution report is
submitted by the applicable due date (in accordance With paragraph 2 of this policy), but the
contribution owed is not received by the due date, liquidated damages of $500.00 shall be
automatically added to the amount owed by the employer t`or that montb’s contribution if
neither a contribution report nor the contributions owed are received by the due date, liquidated
damages of $750.00 shall be automatically added to the amount owed by the employer for that
month’s contribution

(b) Employers required to remit on a weeka basis: if a contribution report is
submitted by the applicable due date (in accordance with paragraph 2 of this policy), but the
contribution owed is not received by the due date, liquidated damages of $115.38 shall be
automatically added to the amount owed by the employer for that week's contribution lf neither
a contribution report nor the contributions owed are received by the applicable due datel
liquidated damages of $ l 73.08 shall be automatically added to the amount owed by the employer
for that week’s contribution

4. ln addition to the foregoing liquidated damagcs, ita contribution is not received

by the due date. interest shall start to accrue on the delinquent amounts from the due date at the

Page 7, of 8

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 27 of 46

rate then charged by the ]ntcrnnl Revenue Scrvicc for delinquent taxes under section 6621(n) of
the lnternal Revenue Code plus one (l) percentage point in excess of such mte.

5. If the contribution is delinquent, the Trustees, through the Administrative Ot’tice
of the Fund, will send a notice, as soon as is administratively feasible, to the last known address
of said delinquent employer ladvising said employer that its contributions tc the Fund nrc
delinquent, that it owes liquidated damages, as set forth in Pa'ragraph 3 above, on the principal
balance outstanding at the time of the notice together with any interest that has accrued on the
delinquent payment to date. The notice also shall advise said employer that the I"und will notify
the bonding company and make a claim on any bond that has been posted in accordance with the
employer’s collective bargaining agreement A' copy cf this notice shall be forwarded to the
union and Fund counsel. Any defect, delay or failure in said notice will not relieve or mitigate
the delinquent employer’-s obligations to the Fund.

6. The Trustees hereby delegate the initial efforts to collect delinquent contributions
to the Union Trustee co-Chair and the Employer Trustec eo-Chair (the “co-Chairs"’) jointly. The
co-Chairs are delegated the authority to waive liquidated damages and to enter into a payment
plan for delinquent contributions Any payment plan requiring more than three (3) months to
pay the amount owed to the Fund will require, in addition to the bond required by the applicable
collective bargaining agreement, that the delinquent employer provide a guarantee ot` the
payment of monies owed to the Fund plus the payment of three (3) months contributions
averaged over the past twelve (12) months. This guarantee will be accomplished through a
combination of bonding, personal guarantees of the principals of the cmployer, and/or other

security acceptable to the Fund. It` the delinquent employer does not have a bond, in the amount

Pagc 3 of 8

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 28 of 46

required by the relevant collective bargaining agreement, posted with the Fund, regardless of the
length of time in the payment plan, said guarantee will cover the amount owed to the Fund plus
six (6) months of contributions averaged over the past twelve (12) months.

7-. Should the delinquent contributions interest, and liquidated damages not be
received within 15 (tittecn)'d`ays after the sending of not-ice referenced in Paragraph 5 above, the
delinquency shall be referred to Fund counsel to initiate litigation at any time Unless such is
waived by the Co-Chairs, the first step in such action will be t`or counsel to make a written
demand to the last known address of said employer for payment and to provide notice of
impending legal action. Any defect, delay or failure in said demand will not relieve or mitigate
the delinquent employer"s obligations to the Fund. In the event a complaint is filed, the
delinquent employer shall pay, in addition to the delinquent amount due and interest thereon,
liquidated damages, any audit fees and expenses, reasonable attorney fees, court costs and other
expenses ineurred. lt` a bond has been posted, the fund will notify the bonding company and
make a claim on the bond. ln the event that the delinquency is referred to counsel for litigation,
liquidated damages in the amount of twenty percent (20%) of the principal amount due shall he
added in addition to the liquidated damages set forth in paragraph 3 above.

8. ln the case ofa delinquency arising as a result of nn audit, the delinquent amount
will accrue interest from the due date of the contribution The interest rate shall be the rate
charged at the time of the audit by the lnternal Revenue Service for delinquent taxes in
accordance with Sec 6621(&) ot-` the Int'ernal Revenue Code applicable to the period of

delinquency plus one percentage point in excess of such rate.

Page. 4 of 8

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 29 of 46

9. Upon completion of an audit, the Trustees through the Administrative Oi`tice of
the Fund will notify the delinquent employer in writing of the delinquent amount and the interest
charges if such delinquent contributions and interest are not paid within fifteen (lS) days after
the date ot` the written notice, the matter shall be referred to counsel for collections If`a lawsuit
is initiated to collect the delinquent oontributions, in addition to any amount owed the Fund, the
Fund may impose liquidated damages of twenty percen_t`(ZO%) of the delinquent amount owed as
wei l as court costs and attorneys’ fees. ln addition, where an audit discloses a delinquency of
five percent (5%) or more ot`the amount otherwise due for the audited period, the employer Will
be responsible for the costs ofthe audit which amount shall be in addition to any other sums due
under this poliey.

lO. The Board of Trustees shall have the exclusive authority (with exceptions set
forth in paragraph 6 and listed below) to 'eompromise, settle or abandon a claim or delinquency if
the cost and expenses which would be involved in the filing of n complaint and in proceeding
with litigation would exceed the amount for the delinquency due, or if there are other good and
sufficient reasons, such as the remote likelihood ot`collection established on a ease by case basls,
for compromising a claim. Between regularly scheduled meetings of the Trustees, the co~Chairs
of the Board of Trustees shall have, in consultation with the Administrative Ot`fice ot` the Fund
and delinquency counsel for the Pund, the authority to approve and implement the
recommendation of` delinquency counsel to compromise settle or abandon a elalm.

l l. The Trustees will request that each of the other Trust Funds which require
employer contributions pursuant to a collective bargaining agreement with District Council 21

(hereinafter, “Other Trust Fund(s)”) delegate delinquency collections to the Trustees of this

Page 5 of 8

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 30 of 46

Health & Welfare Fund and, if such is delegated to said Trustecs, said Trustees will act ns
fiduciaries to such Other Trust Fund(s) in delinquency matters. If such is delegated, this policy
will apply to said Other Trust Fund[s) and the Trustees ofthe Health & Welfare Fund will meet
to handle delinquency matters at the end of the Health and Welfare Fund Meeting, will prepare
separate Minutes covering delinquency matters, and will provide a copy of said Minutes to the
Other Trust Fund(`s) which have delegated delinquency collections to the Trustees of this Health
& Welfare Fund. The Trustees of the Health & Welfare Fund will have the right to decline
and/or to terminate said delegation ofautho`rity. The Trustees of the Other Trust Funds will have
the right, at atty time, to withdraw and/or revoke, in whole or in part, said delegation ofauthority,

12, (a) A “Shortfall” exists when an employer is delinquent in the making of its
payments, when an employer remits less than the full amount due as required under its collective
bargaining agreement with the Union, or when litigation or other collection procedures result in
the receipt of` less than ai-l monies due.

(b) Shortfalls shall first be first allocated to any fund or Union which receives
post-tax contributions (inciuding, but not limited to, Vacution Fund contributions, union dues,
political action contributions) on a pro rata basis. Theteafter, all remaining monies shall be
allocated pro-rata to each of the employee benefit plans for which contributions are required
under the terms of an employer’s collective bargaining agreement based on the contribution
amounts set forth in the labor agreement and shall be applied each month to the contributions
designated by the employer for that month. Subsequent receipts for said month will be credited

in the same manner.

Page 6 of 8

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 31 of 46

 

 

manaoaman*r- Us'raas " Unl__`on musrsas ` `

    

 

 

 

 

 

 

 

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 32 of 46

Novak Francella

LLC CERTlFlED PUBL|C ACCOUNTANTS

October 22, 2018

Mr. Bruce Patterson
Bethel Construction, LLC
169 W. Wyoming Avenue
Philadelphia, PA 19140

RE: District Council No. 21 of Philadelphia Employee Benefit Funds and
I.U.P.A.T. Industry Pension Funds

Dear Mr. Patterson:

Enclosed, please find copies of our payroll compliance review report detailing, by month, the
discrepancies we noted during our recent review of your payro]l.

We ask that you review this detail and advise us of any adjustments or challenges to our findings
If we have not heard from you Within ten business days from the date of this letter, we will

submit our report to the Fund Administrator.

If there are any questions concerning the payroll compliance review, please feel free to contact
our Philadelphia office.

We wish to take this opportunity to thank you for your cooperation during the review process

Sincerely,

MARTA COOPER

ENCLOSURES EleB|T

 

NEW YOF\K l 45(l$ev::n;h .)\vclai '/_`Bli\ l*`lou.' l Nuw Yu¢k, NY }0123 § 212 279`420'2
330 § thin C~,'nwyo',l’r\ 19004 l iil\'l.lit'iS.‘)‘Gili}
, c'££tl Columin:»l\-lDZiO'io j 1143 832 '1009`
eoNNeericoi ; ties sum sti,€‘.r) possess Kiiiin¢__;»~~enh.Cunr.`~.c:icu,<oaai‘) .! sun 563.119€)

ammunian 01um

  
 

W)\SH|NGTON, DC l 722(: Lct: DL'.|'~`ur

EOSTOF\' § independence \\'leul‘§ ‘l?(‘;;\ii:mu< /\vr:nam,-|¢|rl"`|oo; | iir»smn.i`\ll\UZ’z.'ll] 617,500 ().<.7!`4. qj$y-

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 33 of 46

Novak Francella l

LLC CERTIFIED PUBL|C ACBOUNTRNTS

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

w
EMPLOYER: Bethel Construction Group, LLC.
ADDRESSz 169 W. Wyoming Avenue, Philadelphia, PA 19140

DATE PAY`ROLL REVIEW COMPLETED: October 8, 2018
REVIEW PERIOD: May l, 2017 through September 30, 2018

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Mr. Bruce Patterson

LOCATION OF EXAMINATION: Sarne as Above

DOES THE EMPLOYER PAY CONTRIBUTIONS ON:

Non Bargaining Unit Employees: No If yes, is there a Participation agreement?
Owner/Operator: l\Io If yes, is there an OWner/Operator agreement?
RESULTS OF PAYROLL COMPLIANCE REVIEW:

A - The employer did not report all hours/Wages when paying contributions.
B - Contributions are due for all employees performing covered work.

NF_W vom< llsc\.scw_-..~.ll.. Av-.m.c,€au\ i'~`luw i N¢w Ymk. NY mm | 212.279 4262

PH|LADELPH|A l Dl\e]‘xcsidcnli:il li§v¢i, 5£\':.'1§!»£} § lla|a Cynwyr.l‘ ?’/\ |‘)UG'I l 610 {»()H 94=\'50

wnsmmcrom, ne l ?z'zr. L¢.: D'.~‘Fu.l;gr Dr, sic 201 | ('.`.¢>mml\i:\ .\'511)21€)4(; | 443.£132,4009

coNNEcrlc_uT | 255 Rr,im.:sc,u<'), aim 595 ll Kil§'.ng\~it¢:h. C:m~=ncu:imm)ez\i't | sec.sr-:S.ll$u
BOSTON Independench \\i|i:\rf, 1170 /\rl:m\i\`. f\\'<`..'=uc. ‘|:|l l~`h)¢,=l l .‘Su:;rnn, MA OZZle) 517 5013.65`}‘8 -U;-

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 34 of 46

Noval< Francella

LLC CERT|F|ED PUBLlC ACCOUNTANTS

District Council 21 Employee Benefit Funds
PAYROLL COMPLIANCE REV`IEW
SUMMARY
EMPLOYER; Bethel Construction Group, LLC.

R.EVIEW PERIOD: May 1, 2017 through September 30, 2018

 

ni am lam
Health & Welfare $ 572.16 $ 4,608.95 3 5,181_]1
Annuity Fund 270.72 1_,5 8'7_.04 1,857.76
Job Recovery 48.00 - 48.00
Apprentice DC21 54.24 438.52 492.76
Industry Advancement 9.60 76.60 86,20
Vacation Fund 1 96.00 766.00 862.00
Scholarship Fund 4.80 38.30 43.10
Benevolent Fund 1.44 l 1.49 12.93
HRAFund 14.40 1]4.90 129.30
DC21 LMF - 26.81 26.81
Drywall Finisher Targct Fund 67_68 438.51 506.] 9
Organizing Fund 2.40 26.8] 29.21
PAC Fund 14.40 114.90 _] 29.30
Dues / hour 45 .60 342.48 383.08
Dues % of Wages 64.0_6 470.95 535.01
TOTAL CONTRIB. DUE: $ 1,265.50 $ 9,062.26 $ 10,327.76
Intcrest 92.20 274.10 366.30
Liquidated Damage.r* 253.10 1,8]2.45 2,065.55
Cost ofAudit 923. 14
TOTAL AMOUNT DUE: S 13,682.75

*Pr'¢:a.re raqu Li uz`a'med/:?ama cr ma he due a"nn ervin P;iucl' Ic, !nreresl and Co:t n Aml`l`t ifa limb/n
q 3 y , )"” 11 Pl’

:.\' .'iai received within J 5 days offer nolmrrafion from Fund ()j`r`cr:w
` NEW ¥OHK j 450$¢\'cnr|\1\vcnuc, 28th Fl<>or l Nchork,NY 10123 1 212 279.‘|262

PH|LADELPH|A Or.ul’msidcmia| Hl\‘d,$rc.`$.'t(l ! Bcl:l Cyr=wyd.l~‘A 19€)0'1 _! 6|0.668.‘."4[10
WA$H|NGTDN, DC l ?22`.() §,L'c ll)e`|;`uicsl‘=)r_.$l.c Z|l] l C!olur\)hiu, MD 2104() l 443.8'.\2 14009
CONNEC||CUT l 355 R.')'\llc H[Z,P.C\ l)\:x 693 i Killing\vmlh. Connecticu10114l") l B(:U,()(»].!l‘)l]
BOSTON l ]nd(;pcn\luncc Wl\u\|'. ‘|?{i A,’\.\nlil: -‘\vclzul; ~hil 1;`|")!" | !‘,~n.sron, MA 022`|0 l 6`;7.5{]!1.6573

19-cV-OO728-.]C.] Documentl Filed 02/21/19 Page 35 of 46

Case 2

dial Oo_.:._n= § miv_=v.no wm:~_._~w,::am

_.…?_.ElO.§h.N mn¢_n~ Oa:mE._nmu: ..):n,c.u. H.~.O.
»..»UUH~..ln.mm Sw S. $_~_n...i:m ><n=ca. m.u:§n_vze_ m> .,fao.
OO,/.._,.>n..‘.r.~ 7#.\. mEnn md:qnon
wm ZC./.~_wmx_ nm_$ §..~L.Dw

H

me:-:_um_. ab

 

7....:_:=

Ew<mw..< me~OUH ?»~v. F nos §:wr mnv_n_.:vn_. me< ~o_m

>CUHHOW.. §§ 932

w~uua: _uc_.U..:n_n:n< Z~.¢C n
> . .~..no n_.:w~u~..n~ A§. 22 »ncc_... ...= ve .
m l dc::?c_._::w En gun ~.Q~ u: Q:u,.e<o

Go:~l==zo:» U:n _.=w ho:~umv.~:m: Hunm_.w . wr~_oa¢_vr_w

 

n

~.1

 

 

E.~..oun§m aa.,.\n"_..i ..<E,.

: marina

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

umw § 5 25< .E.z .:.F ._Eo _ mem cna 204 own
rich _ "H.m.m.,eln_ m _MSSG .. .. § 3 .
;.>mmm .,n r$§» .. _
_eoa>emocwe .. . . . . - . &.3 f ., . ,;.S _
_.Ho,~>r s_>owm w . m . m - .M . w . m - w w . m r$¢.§ w - w . m . w r§_~.. m
P.:o:::u:¢
m - w w . m - w . m - m m w md a w . w . _ v .
w . m w . m . m . m . m m . w § d . m . _ w - v.
m . w m t m . w . w . .{ m . . w .; 3 w . m . __ m .
m . w h . m . w . w . w ~, - _ m § me .,,. . a . __ m . m
w . w m . m . w . a - w m . _ w . m . 1 . _.
m . m m . w . w . m . m w _ m . . . m m . ~.
§,..,+zé w . m m . a . w . w - w w . m _ .. - _ n - ,.
./.. vi ?.\.E m . m w . m . m . m - m w m . m . . w . m
m . m m . w - w . w - m m - w z 3 _,,` . .u. . w m
w . w w . m . w . m . ../. w m 2 nw w . w - . - m
.~ ,,.…`L/.P.\._Z m wmnl.~..c.. m . m m . . m .. w . w . m m . m N,_~.. m .,.. . _ m . m
m»."_ : E_ w . m w . m . m . m - ..H n . _ n m . m . . 0
m . w w . m . w . “. . m w . _ m w . m -
m . m W . ... . m . ,» . w ¢. . _ m . . m , .. .`.
._._u._.>..\>w_“¢¢z._ w . w w . m 1 m . m . m w . _ m w . u. . _ m . ._ w _.~mm_mo _

 

 

 

 

 

 

 

 

 

 

 

19-cV-OO728-.]C.] Documentl Filed 02/21/19 Page 36 of 46

Case 2

bill Oe:_._n__ ~_. M_.=v_ewnn mn:n»»_» m,::nm

   

 

 

<,~.WE~.H,,“C. ?_._w uo: r\=

»»..(_CMHOW. §§ QZV...~

Y‘)

:\n.w,, mov_

 

d.»nvvo: d...w U¢_._

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

  

 

 

 
    

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1..,-:¥
Oo:~l_u::=:u dan 12. ue_._n:n~`_.:m_._ HEva l dr=uam_v_iw
wm 2__ 551 w».o. Z>m, ..:.z Z>._. .Ez .=.F .EQ ¢E. o.nH 20 4 ama
_ §.3.%3 __ ../ §ch 38 §§ 3 § _.
$.>mmw m 533 w m.§_£ m e.§.& w
§£,G%. _ w goer 53
»_.mem m SSN w
Ea.~.>.wmomxm . . . 52 33 :~.S 33 . . .
WGEF sion m m m v m - m . m 393 w N.w$.~w w undue m w.$m.ow w . v . m . w E.~S.S
>~:a==»d=m
..¢i.c../.n_ ..w>wmm. ..$_n....
H..H~.,S.me (_11.,._. tr 55 .9__\ 213 w w m . w . w . w 538 m § 3 w 263 m _...Y 3 w . w . m . macon
.,.rz..r.;,, w ..,E weigh 3 2 w w w 4 m . w . w §§ w 333 w 332 m .:m 3 .h .. w . ,\_ . _.1§?.
nom m....o§.m».__ mnuw..n....~ 22 v m u. . w . w . m . m . nw . m . w . .n . m , H. .
.~§:Hz mcgee m_,: w h v . m . M . w m ....s m §§ w 5.,;|: ..,. . m . m . ..,
,.Ur&§¢..c.,..c le§_t. 32 w w M . m . m . w m 33 m 3 3 » 23 .n . m . w . a
. u..,_ ~.~.,.Y_B.V.w mcgee 38 w m w . m . m . w d §§ m 325 m 330 _M, . w . m . m
qu~v.n..§ Mo._c w w n l m ¢ w » w w mac m fmc m won ~. , m l m . w
ii _E:u m 1155 33 m .w_ w . m . m . v ,. _B m 13 .n »S m . w . m .
mw,.,_~cdu .w_x; _i... ¢ w M . m . w . ,” m ...S_, m 33 w ~.<,1,1_ w _ w . w . m
. ,:E H.__.._\.._ .m 32 73:. m w w » w . m . m w haw m o wi o m M..,. w . w . w . ' w
m §§ w w m . m . m - v w :_.W_ m mae .,.,.~ m ~nm.a _.. . .“ . m . . .
mH.,§E w w w . w . w . w w 1.3. w ...~£ V. § w . .» . m _.
mmn;e_.= v w w . m . m . w _“ ._ m ".w..c m \.~m.». w w_n“ w . w . w . _.n
w w m . w . w ,‘ m 33 w 2 § w 63 w .» . w _ _ u. . _ “,
w w m . h . w . w 3 3 w 33 ,. 3 m . _ ., w . . m . ma
HoH>H:>.ZocZ m v w . m . m . w 333 w 553 w 93qu nw E.E.f § . m . _../. . 3

 

 

 

 

19-cV-OO728-.]C.] Documentl Filed 02/21/19 Page 37 of 46

Case 2

UT_._.._E. Oo::n: wh H_.:Eov.~m W»:mn» m.::n_w

        

.Q.v, w .. .
.1...\ ~..._,.»,..G K.‘ winn giant
hamm _\\,,,Mm…§o.\¢. a.vw

 

 

m No_.m _

Wm¢@m,.\wmwr...:u.. ~wa., H. wc_q rr,~acm& m....:»n:.vf. wm w>

  

, :..UE.,U,. w r_,~:§ Gcow¢~

0..=»_.=!&=:“ U=m ?_. >vv~.m=mnm mdan . w_..==q¢_v:.=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 
 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

223 mmz§_¥q mud §§ nmu § »E~ 311 § >cm mm1 03 ..,.c.__. amc 43,.¢..
_M..F.EEL.§R _ S.PH.EU_ m ;oc§ §§ . .n_~_
F._..rn.~mw m FN»~.‘~M w J\,.._ mm
~._..Q.H.>bmo§ . . . . . §§ . . . . . _ .._~...s
Td»_?r§»nmm w 1 m w . m . w . w r~§.d m . m w . m . w . w . § r~$.i
>:._c::»b_._n
.. .._ .F_»...mm_ … _ .."m_=..¢_.
§2.=9= w:.:_ m . w w - w . w . . w 338 m - w w . y . h . . _»
mun~dorn mw.aa w ¢ w . _ m . w ¢ w TKO~._ m . m m . w . m . . um
_EEB§ ,_3. m_: di 39 f - m . m . m . w . ... . m m . w . m . . m
%Twmz.:nmw.»_ 39 E.S w - m w . m . m . w d.a m - m w . .. . w . .
:,.d 353 §§ w . m w . w - m . w §.8 m - m m . . .. . w .
,,..,,.,O..,,:o,.".,c:c w - m m . m . m - .H S.._S w . w w . m . m . , _
Mnxow w . m m . m - m - w 50 m . m w . w - w _ w .
m . m w - m . m . w 33 w - m w - . .. _ v. . M
m .. w m . w . m . m .~_.S m . w w . w . m . m . m
w - m m . m - w . w rs m . w m - w . w . . _.w
w j w v, . m . m . . m . V, . .. . w . w . , , .
\:._,H_~.:,(,,, w . m . w . w . ,» 3,. k - w - w . J. . . . n .
, . m w . m . w . m 23 m . ;. m . m . w - ~ . W.
.A . w . w . w . m dr w . w m - m . v . w .
h_ .\ w \,_ w . w . m . w . m 33 m . w w - w - H. . A. .
.:§.E`>Zocz w . m w - w 1 w - w EG.$ m . w w - w - w - m 1 _m CB.,.~_

 

 

 

 

 

 

 

 

CaSe 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 38 of 46

Novak Francella

LLC CERT|F|ED PUBL|C ACCOUNTANTS

October 22, 201~8

Mr. Bruce Patterson
Bethel Construction, LLC
169 W. Wyoming Avenue
Philadelphia, PA 19140

RE: District Council No. 21 of Philadelphia Employee Benefit Funds and
I.U.P.A.T. Industry Pension Funds

Dear Mr. Patterson:

Enclosed, please find copies of our payroll compliance review report detailing, by month, the
discrepancies We noted during our recent review of your payroll.

We ask that you review this detail and advise us of any adjustments or challenges to our findings
If we have not heard from you within ten business days from the date of this letter, we Will
submit our report to the Fund Administrator.

If there are any questions concerning the payroll compliance review, please feel free to contact
our Philadelphia office

We wish to take this opportunity to thank you for your cooperation during the review process.

Sincerely,

MARTA COOPER

EXHIB\T

ENCLOSURES §

 

NEW YORK l 45(1$uvc11;li!\vc HLi\ l"loo:' f Ncw ‘.‘ulk, NY l()]23 l 212"£'1’).426?.
PH|LADELPmA § Cne.l’ ;\:.;. tc 330 ,f nola Cynwd, PA 1900/1 l sm.r»ns.%un
WASH|NG`[UN, DC | 722!; Lcc Dcl"urc>'i l:l.'1 Src 201 Cu|um`ui:` MD Z§(rié § 443 332.'|009

 

CONNEL`T|CUT l 255 Roul H'="),I'.() Bo,\' f;‘)H Kil§ing_worth,Cunncc;icu:064)9 § SGU!.-()$.ll‘)l')

BOSTON § \n\.?::pc:\dcl:cc '\V§:‘.ll`!». ‘i7U/\ll'.ll\uc l\w:siuc. ~l<|l ]"`l\)o¢' l linsrri¢‘., z`dl\ l')Z?.'lU ()]7.5[]0.()$.7?'*.

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 39 of 46

LAW OFFICES

SPEAR WILDERMAN

A Professional Co)'poration
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102
TEL (215) 732-0101 FAX (215) 732-7790

wARREN J, BoiusH~ NJ oFFrcE

sAMuEl. 1.‘ sPE/m 1040 we KrNos H\cHwAv

)AMEs F nuNcK.F_L slan 202

cHARLz-:s r iovcE' 1 ` cramer HJLL, m enos-1

BENJAMIN ElsNER<> *B’ (sss) 4sz.3799 FAx (sss) 4s24)343

wsm)Y caminet-

JAMEs lurz-

MARTrN w Mu_z' sauce a z-:NDY

Lols GARBER scHwAR'rz' Janual) 16’ 201 9 german 2017

NchoLAs J, ao'rrA-

sYRETrAJ MAP.'rrN~

MELIssA A Loin-r

F norm BuRNs*

raaooo)u-: P, DiMuzlo traon sPE/m

simmonqu a,_ srocKroNT 1923 _ 2003

sARAH LEAH rARLow'

cummme o cAssn-:~ Lours a erDERMAN
1909 _ 1993

PA arm ExcEPr:

1 m BAR

~ PA a w BAR

<> m Ni a r>c am

Via Certified RRR & First-'Class Mail

Bethel Construotion, LLC
Attn: Bruce Patterson

169 W. Wyoming Avenue
Philadelphia, PA 19140

RE: IUPAT District Council No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions - First Notice

Dear Sir:
Please be advised that this office is co-counsel for the above-referenced Funds.

We have been advised that payment has yet to be made by Bethel Construction, LLC
(“Company”) on the accrued interest and liquidated damages resulting from failure to timely
submit remittance reports and/or full contributions for work performed during the periods of
August 2017 through September 2018. While the Funds acknowledge payment of the principal
amount owed, a total of $5,561.17 remains due for accrued interest in the amount of $31 l.l7 and
liquidated damages in the amount of $5,250.00.

Additionally, the Funds conducted a payroll audit of the Company, covering the period of
May 1, 2017 through September 30, 2018. The audit determined that the Company owes the Funds
a total of $13,853.37, consisting of unpaid fringe benefit contributions in the amount of
$10,327.76, interest through the present in the amount of $536.92, liquidated damages in the
amount of $2,065.55, and cost the of audit in the amount of $923.14. A copy of the audit is
attached to this letter.

Together, the Company owes the Funds the total sum of $] 9,-41~'£.54. EXH\B|T
§ ,E/

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 40 of 46

Bethel Construction, LLC
January 16, 2019
Page 2

The Company’s failure to remit the reports and/or contributions when due constitutes a
violation of both the collective bargaining agreement and federal law. The Employee Retirement
lncome Security Act of 1974 (ERISA) provides for civil remedies and damages in such a
situation.

The Trustees of the Funds have a fiduciary obligation to pursue the recovery of all
delinquent amounts owed. Accordingly, please be advised that legal action may be taken unless
this matter is resolved Within ten (10) business days from the date of this demand letter. Should
the Company fail to cure these delinquencies and the Funds be required to file a complaint
against the Company, the Company shall be responsible to the F unds for additional liquidated
damages in the amount of $2, 065. 55 plus attorney 's fees and costs associated with the flling.

We urge the Company to take immediate action and correct these concerns by providing
payment of delinquency arrearages to the Funds for the total amount owed of 5!9,414.54.

lf you have any questions, please contact me at (215) 732-0101. Thanl< you.

 
  
 

Sincerely,

l\t in W. Milz, Esquire

` yretta J. Martin, Esquire
Enclosure
cc: Brian Smith, Delinquency Controller (via e-mail)

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 41 of 46

Novak Francclla

LLC CEHT|F|ED PUBLIC ACCOUNTANTS

October 22, 2018

Mr. Bruce Patterson
Bethel Construction, LLC
169 W. Wyoming Avenue
Philadelphia, PA 19140

RE:, District Council No. 21 of Philadelphia Employee Benefit Funds and
I.U.P.A.T. Industry Pension Funds

Dear Mr. Patterson:

Enclosed, please find copies of our payroll compliance review report detailing, by month, the
discrepancies we noted during our recent review of your payroll.

W_e ask that you review this detail and advise us of any adjustments or challenges to our findings
If we have not heard from you within ten business days from the date of this letter, we will
submit our report to the Fund Administrator.

If` there are any questions concerning the payroll compliance review, please feel free to contact
our Philadelphia office.

We wish to take this opportunity to thank you for your cooperation during the review process.
Sincerely,

7%/@£@/;[

MARTA COOPER/LI

ENcLosUREs

NEW YOHK l 45(]$':\'¢11;]1 .)\vcs:\::, 28th l"|our l N\:\\' ‘.'urk, NY 10123 l 212_279\~1267_
FHILAoELPHiA C-nc `ze 330 § ‘.1.11n Cyn\»~,'d, P/\1900-t | 519.&68.9409
wAsHlNGToN,Dc | 722 Dr,$w 201 Culumbi=.i\=lD 23046 j 443 332.4009
CONNECTICUT l L`:':S Ruutc H€L §’(`) lies 698 Kil|lngwor(h, Conncc£i\:\)f. 0641‘) § b`(i(] 663‘1 |9()

 
 

EDSTON § ln\_§op-::\\$i:l:\:u ‘\\’:i;-.ll‘§. 'i7\"r,'\ll'.ll\t\< /\‘Jt‘.=iu\:,»lxl\ l"`lnor l lio.‘mn, z`Ll/\ UZZ’H] § ()]7.")00.(»$'/3 '\¢I.'SY§'\

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 42 of 46

Novak =Francella l

LLC ;CERT|FlED PUBL|C ACCOUNTANTS

District Council 21 Employee Benefit Funds

PAYROLL CON[PLlAN.CE REVIEW

_RBQKF_
EMPLOYER: Bethel Construction Group, LLC.
ADDRESS; 169 W. Wyoming Avenue, Philadelphia, PA 19140

DATE PAYROLL REVIEW COMPLETED: October 8, 2018
REVIEW PERIOD: May 1, 2017 through September 30, 2018

EMPLOYER REPRESENTA'I'IVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Mr. Bruce Patterson

LOCATION OF EXAMINATION: Same as Above

DOES THE EMPLOYER PAY CONTRIBUTIONS ON:

Non Bargaining Unit Employees: No If yes, is there a Participation agreement?
Owner/Operator: 1\Io lf' yes, is there an OWner/Operator agreement?
RESULTS OF PAYROLL COMPLIANCE REVIEW-l:

A - The employer did not report all hours/Wages When paying contributions
B - Contributions are due for all employees performing covered work.

NEW VORK § '|SUSc\'r:r.r|l Avcnuc, 38lla i"`luul i New Yurk_ NY ll)l'£$ l 212.279 A5262

PH|LADELPH|A § Ul\c l‘xcs')l.ienliul Div<i, Sle 31le l L\:\la Cynw)'(.|, ;:’/\ .l‘)U!M § 610 (l.').‘i ‘)4€§0

WASH\NGTON, DC l `72'2('\ Lc\; DL‘§TG:L'K: Dr, Slc 201 l C¢:luml.\i:_ MD 2104\(: l 441le 4009

CUNNECTIC*UT l 235 Rourr:. 50. 1’_0, lion 695 § Kil!ingwr\.r:l\, Com)c¢.:cir:ut[)ti~l]!? l 86(!.61\311|'511
BOSTON § independence \\"lr.\rf,fl?\j l\il;uui\: r‘\\-c:s\\c.'|r|l I"ior:-l l Buswn, \\/i)\_ 02210 6175(1|)`!)578 ~(W,~'

Case 2:19-cv-OO728-.]C.] Document 1 Filed 02/21/19 Page 43 of 46

Novak Francclla

LLC CEHT|F|ED PUBLIC ACCOUNTANTS

District Council 21 Employee Benefit Funds
PA`YROLL COMPLIANCE REVI_EW
SUMMARY
EMPLOYER: Bethel Construction Group, LLC.

R.EVIEW PERIOD: May 1, 2017 through September 30, 2018

 

Health & welfare s 572.16 s 4,608.95 s 5,131_11
Annuity Fund 270.72 1,5 87_.04 1,857.76
Job Recovery 48.00 - 48.00
Apprentice DC21 54.24 43 8.52 492.76
Industry Advancement 9.60 76.60 86.20
Vacation Fund ‘ 96.00 766.00 862.00
Scholarship Fund 4 .80 38.30 43 .10
Benevolent Fund 1.44 l 1.49 12.93
HRAFund 14.40 114.90 129.30
DC21 Ll\/[F - 26.81 26.81
Drywall Finisher Target Fund 67.68 43 8.51 506.19
Organizin g Fund 2.40 26.81 29.21
PAC Fund 14.40 114.90 `129.30
Dues / hour 45 .60 342.48 388.08
Dues % ofWages 64.0_6 4.70.95 535.01
TOTAL CONTRIB. DUE: $ 1,265.50 $ 9,062.26 $ 10,327.76
lntcrest 92.20 274.10 366.30
Liquidated Damages* 253.10 1,8]2.45 2,065.55
Cost of Audit 923. 14
TOTAL AMOUNT DUE: S 13,682.75 h_

r

°Pt'€rt.re note ,,',iqm`a'llled Damages may he due if_nnyme.nl anl'inciplc, ,'nle)'.".sl and (,`o:t qf/f.urll`l (ifapplicab/c)

is nci received within l 5 days after notification from Fund Oji`cc,
' NEW ¥OHK i 450 S‘c\'cnrh Avenue, 28th Flr)or l Ncw Vo\'k, NY 10123 l 212 279.'|262

PH|LADELPH|A Oncl’.'csidcmia| B|\‘d,Sch.iD § le.'¢ C'_Inwyd.‘r'A 1900'1 _l 6\0668.9400
WASH|NGTDN.DC § 722(: i,\:: l]»:]i`orv:sl?:)r:$ic 201 § Colun:l)i:l,MD 2104() l MJ.BJZ.‘€OO?
CUNNECIICUT l 255 limine SU,P.CJ Dox (r'}$ l Ki!ling\vorlh. Col'=ne:licul00419 l 86[1.6()3»1!‘)0
BOSTDN l lnd(:pl:u\}cncc Wl\us|'. 47(`;1\.’\anlic .-“.vcl:~lu:, ¢li\ F!r)ur l Br)scon,l\¢li*. 027_10 l 6`;7»$[)!\.6575

19-cV-OO728-.]C.] Documentl Filed 02/21/19 Page 44 of46

Case 2

U._MB,__~» Oo_.:._n= N~ wav_ev.na mn=n_._» m_._:nm

 

 

_…H.Z..E¢O<.E~, mn,rn Oo:MREBc: n.:oem. :.01 Ew<mw_\< me~OUH ~<$< § nos r:~o:wr mnn#n_.:vn_. we_ no; -_,...;n m.o~. U..:n_n_._n< :-.15 1
....,U_u§mm 50 .%. c§.o=::m ><n=cn. m.::sun_v.Eu_ m> 233 >C.UE.OW.. §§ Onovo.` > 1 ._..nn n_.:m~nvah\ usa :a_ ~nwo=. .,.: roc..{:§w$. ¢.. . ,1_..:_§w .1. ,.:._~1._._:..,.,.G

OO./§>GH Zh m_¢na mo:E.mon w 1 hanrch .
B_mv <&.:ww

 

. En geo »10~ a: n_:c_.av.nn“ vn_.».,o.n.n_:m no<n?i ..<.\._,.x

 

Oo:~zc=zo:» U_E _.=w .?:~nmw.§~= _H.uv m_.m . wr=nnm_vr.w

 

 

 

 

 

 

 

 

 

 

             

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 
 

 

 
  

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

222 wm 2_~=_€.. 56 w_r.z. 53 H»w di 351 ...Ez . ncr avco . ama cna ......o< E...n aaa.h.
m _mo:_~w aaa a
.._,.~.»mmm m .. r$§.,
_Ho,~>v¢od§ - .. . 1 . .. - . . . _ §§ . . ,
_qo§ra§inmm w - m . m . .w - w . .. m . w 1. o . m r$¢.~a m . w .. m . w r§.§
§e::»b:n
warm

,..11“~_."?1..“~ w: 3 m - w . m . .m . w . m . n . m w . w . n o _

wm_ . w l m . w ..' m . w 1 m . v, . w w 1 m . _ w 1 m

m . w . w . m . w 1 v. . ,.. . w w . a , _ w . m

m . m - a , m . w .. m - m . a ., . w . _ m . h_

w 1 .m - m - a - m . a . a . m w . m . _ .._ . ,,

cu. 71 M . m 1 w 1 m .. w . m . m . w w . .,. 1 _ m 1 * ._.

. R,.T..,,.. . w . w . m . w t m . m .. m . v m . m 1 . w . _ .h

m.~._.._rw.:.. w 1 m 1 w . m . w 1 w 1 . m . v m 1 m 1 _ w . m

w . w . . w . a .. w . . w . a . m m 1 m - w . w

w - m - M - n - w .. w . . w w . m . m . m

m . m . m . m . w . m t m . m m 1 m . _ m . m

mont a.<_¥. w . m - w . m . m . m 1 . n m . m . . w
».. ./:7 1 ."A mova mm u..,. m . m 1 m 1 m » w . m 1 m 1 m w . m . ,/., .u. ._.A an
manniva sizes mass .c,..`,.&., w . w r w . w . w . w - w . m . w 3 ,_1. m . ..“ . _,. _ .... __
._.G.Ec..>z_cr_z. v. . w . w . w 1 w . m . w . w . w 532 w , w 1 v . w 333

 

 

 

 

 

 

 

19-cV-OO728-.]C.] Documentl Filed 02/21/19 Page 45 of46

Case 2

 

U»M"ln» Oe::n: § mBu_ov.nn mo:nn» wr:_._nm

m~<?r©wtmz,..

L.

1. ¢.> c:.r.~:, ».<

macon 11,
3 §1_..._11.#~

 

hunt

 

wm RE#= wm U

 

  

,./.GH ..HOW. »,_?._.r._ O.Znn,\

. , 1<` §§ ~OUH iam .F mo: :.nn__mr wmv_n§rn.~ wo. mow m

 

Oo:»lc::o=w d=n _.E. uo:_.:n-_.:o_._ Hw_uw_.m \wr=uam_vv_u

»nuvo: s..:. 511 _¢:n<

~... 1 135 n_:n~$§. &n :u:

 

 

 

. A M.: __oc"m...:.".,mna .>..:,5 E.
m Du:m=.t:o.\h E.n A_,,_n 31 us Ed…;$ § mcc:,\n:.,,.n:m n

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. era mae §§ PE~ §§ .Ez .§1 .En aE. ana _,.c¢. own
_ accrual ../ .m&or,..wm . . &8 a.'..`...S wis
$.>omm w ina a scant m c.§..&
_asame~_.~_.ass_¢s. _§a._§_ m _woSG 33 ..
1 r....~v.~mmm m m~w.w~
H.UH»Hmodmw - - . 1 . 33 §§ :~.S §§ , 1 E_S
aoa»r£»nmm w 1 m. . w .. m 1 m . w Sm.S m ~.$u,»m w m.m§.§ w w.Gm.E m 1 a 1 w . w E.~B.E
annum v §E_ 252 __a.Em _
._.T,.w§ammr.dr ma..._._§= name msha m . a . a . h . w , .» §§ m iowa m reed a . m . 1a .
m.vH~_oE Mm`nh m......". m . 01 w 1 w . w. ¢. 303 .n omu.mw m ..Lm~wm m . m . ._. .
wanda 23 §§ w . w . m . w . w . . m . et . m_ . c. . w . w .
denise n._.u m_,x, w . a . w . mm . a . w H..~... m F..d w :c.u...: c. . . ~.. .
mu\..~.=o,..n wave Sm.w. .m . m . M . m ,. m . m m 53 m §§ w 23 m - . m ,
.»,?,.E M~S 33 w . a . w - m . m . w m §§ m §§ w 330 a . w , m .
ae:.:c,zm §§ n S.:_ 33 v , w . m . w 1 m . .m w 9.. w I~Q m 3a m . m . w .
o. ..,.1.,,.~..50 mma.:%~ 33 33 v. 1 w . v . w . . h . w w new .m m .w. . w . m .
TH»n\_..ao davies ana Y_.a a . M . a . m -- w . 14 m ._m..~.u m .w . w . w
33 .. . m . w . w . .M . a w ix a .n . w . t .
n.£ w . v . m . a . m 1 . h w w ., . m _ a .
..,, . _¢ _ m » m . w . w a 1,. a . m 1 m
w . w . w . m 1 a . .m m .u. a . m . m .
m . w . m .. w . m . .m w w m _ w . ./,. _
w . w . w . h , w . w w m a . w 1 m .
HoH>e>Zocz m , q . a . m . ..» . :m m w awpa w EE.§ a . m , a .

 

 

19-cV-OO728-1]C1] Documentl Filed 02/21/19 Page 46 0f46

Case 2

UT_._.::. Oo::n: w» m_.:u_ov.mw wn:i.: M::~_m

.,1..7».§1$~_§#
mrUUWmmm
OO?.H.....OH

w 11 l.. ._1./:`mmw

wn:_n_ nunn»z.r.ouou ,)1_.10:? _.1.1.~1101
E..:m b<r....r.n. ~..Z_rsn_v,:r_. w> 515

 

Wm<~,m/< _,mE».

 

 

551 _, Mc: 53§& M¢.._J~n:.v~.,. .1§1. nom m
_L~:w ncch

 

Oa=»lvczo=» U:m ?_1 >vv_.m=nnm H_€n..m 1 ~»_._:=g@:v§=

 

,_~..Ec: dow Co_._n?:n<

  

  

_Ern...§,.mr.w ,.,_._,.

3553 =:. 95 ?.1 »: n_u,_v?.<a$ ….E:E.l:.§w 521

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

255 u.,.. z§_H_. E...b., 1_>..... umw dow 254 .EH pac umw oQ. 20< nmn
5 :..~,1..1¢.=3 n §.AL~U _ m ”mor£w 518 _
_.,.>n.mw w 533 _
:,o.d.£. massa 1 1 . 313 - 1 . - . - _.
Eou>r $»om.m w . w w h 1 m 1 w 533 m 1 m . w _ m 1 m . w . w 533
,P:E::»U:n
,.n.,..cw. : _Fs,mm. w
wma_.:ouu m 1 m w m 1 m . 1 m. qwo.~o w 1 m 1 w 1 m 1 n. . v _ 1..
m un~w_o§ w 1 m w w _. w 1 w I\<.G.H_ m 1 m o w 1 1 m 1 m 1 __ w
f 1 m v. w .. m . w . M . w . w . . m . ". . . __ w
mci M. 1 m w m 1 w 1 m dqu m 1 m ~ m . . m . m . _ .»
/. w ann w:,._n. m l w m h » m l m ~A,.S .m 1 m 1 m 1 . 1. 1 m 1 _
1326 m 3 .1.9.11 m . w m m 1 w . 1~ § _.\1. w 1 m 1 w 1 1 r . w _
mw w 1 w m m l w l w HNO. m l +_ 1 m 1 1 w . m 1 y u.
m 1 _ w m m 1, w . w ~ 5 m . 1. . w . . 1 . m .
m .1. ._ ,». w w . w 1 m M_.S m . m . m . w . m . m .,
w 1 _ m w w . m . w v. § w . w 1. 1 . w 1 n .
w 1 m w m . . m - m . w _ 1 .n - . 1 w 1 m .
m . m w .w .. .. w . v _1,1 2 _.¢ . w . 1 .A 1 m 1 m 1
w . w w 1 w . ,» m w mo m 1 ./. 1 . m 1 w 1 m 1
.» 1 n 1». . w . m §§ w 1 m . . m w .. w 1
. . _ w..§\. _..,.. . m w . w m 53 w 1 w . . m . m . j .
3._.;;»2._21 ., 1 m w m 1 _ m 1 m _.SP$ m 1 w . 1 1» . m . z 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.Illl .J|\.

